NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            OCT 25 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
JEREMY SHANE HALL,                               No.   17-35709

               Petitioner-Appellant,             D.C. No. 3:15-cv-00060-MO

          v.
                                                 MEMORANDUM*
JOHN M. MYRICK, Superintendent, Two
Rivers Corr. Institution,

               Respondent-Appellee.

                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael W. Mosman, Chief Judge, Presiding

                       Argued and Submitted October 9, 2018
                                Portland, Oregon

Before: FISHER and CALLAHAN, Circuit Judges, and BENCIVENGO,**
        District Judge.

      Jeremy Shane Hall appeals the district court’s denial of his 28 U.S.C. § 2254

federal habeas petition based on ineffective assistance of counsel. We have



      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
       The Honorable Cathy Ann Bencivengo, United States District Judge for the
Southern District of California, sitting by designation.
jurisdiction under 28 U.S.C. § 1291, we review de novo, see Lambert v. Blodgett,

393 F.3d 943, 964 (9th Cir. 2004), and we affirm.

      1.     Hall argues his trial counsel was ineffective for failing to object to a

sexual abuse diagnosis notwithstanding a lack of physical evidence to support that

diagnosis. The claim rests on State v. Southard, 218 P.3d 104 (Or. 2009), decided

by the Oregon Supreme Court two years after Hall’s trial. Before Southard,

decisions by the Oregon Court of Appeals allowed admission of the testimony at

issue. See, e.g., State v. Wilson, 855 P.2d 657 (Or. Ct. App. 1993); State v.

Sanchez-Cruz, 33 P.3d 1037 (Or. Ct. App. 2001). In light of the doubly deferential

standard of review, the state post-conviction review (PCR) court reasonably

concluded trial counsel was not ineffective. See 28 U.S.C. § 2254(d)(1);

Sophanthavong v. Palmateer, 378 F.3d 859, 870 (9th Cir. 2004) (“Strickland does

not mandate prescience, only objectively reasonable advice under prevailing

professional norms.”); Lowry v. Lewis, 21 F.3d 344, 346 (9th Cir. 1994) (holding

counsel “cannot be required to anticipate our decision in this later case, because his

conduct must be evaluated for purposes of the performance standard of Strickland

as of the time of counsel’s conduct” (internal quotation marks and citation

omitted)).




                                           2
      2.     Hall also argues trial counsel was ineffective for failing to object to

expert testimony highlighting the indicia of truth in the victim’s statements to

investigators. This claim rests on State v. Lupoli, 234 P.3d 117 (Or. 2010), decided

by the Oregon Supreme Court three years after Hall’s trial. Before Lupoli, a

decision by the Oregon Supreme Court allowed the admission of the testimony at

issue. See State v. Middleton, 657 P.2d 1215 (Or. 1983); see also State v. Remme,

23 P.3d 374 (Or. Ct. App. 2001). Again, the PCR court reasonably concluded

Strickland did not require prescience here. Moreover, even if trial counsel had a

legal basis to object, the PCR court reasonably concluded that trial counsel’s

failure to object was strategic because an objection may have complicated Hall’s

attempts to present similar testimony attacking the credibility of the victim. See

Cullen v. Pinholster, 563 U.S. 170, 196 (2011).

      3.     Trial counsel was not ineffective for failing to object to an alleged

Griffin error in the prosecution’s closing. The PCR court reasonably concluded

that trial counsel had valid, strategic reasons for not objecting because he did not

want to draw further attention to the damaging statement, and he wanted to avoid a

mistrial. See Demirdjian v. Gipson, 832 F.3d 1060, 1072-73 (9th Cir. 2016).

      AFFIRMED.




                                           3